Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,741,278. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations recited in claims 1-20 of the instant application are also recited in claims 1-22 of the ‘278 patent along with some cosmetic differences that do not patentably distinguish the claims of the instant application from those of the ‘278 patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 17 each recite “the pathogen transmission factor.” Claim 7 is dependent on claim 1 and claim 17 is dependent on claim 11 and neither of these claims recite “a pathogen transmission factor.” Therefore, these recitations lack sufficient antecedent basis in the claims. For examination purposes, claim 7 will be treated as dependent on claim 6 and claim 17 as dependent on claim 16, each of which recite “a pathogen transmission factor.”
Claims 8 and 18 are rejected based on their dependencies on claims 7 and 17 respectively.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-10: Step 2A Prong One
Claim 1 recites receiving pathogen sample information related to a pathogen associated with an environmental surface of a first location of a facility, the pathogen sample information identifying a size of a pathogen colony associated with the pathogen; predicting a probability of pathogen contamination at an environmental surface of a subsequent location of the facility based upon the pathogen sample information; transmitting pathogen action information related to the subsequent location of the facility, and associated with the predicted probability of pathogen contamination. 
These limitations, as drafted, given the broadest reasonable interpretation, encompass managing interactions between people, which constitutes Certain Methods of Organizing Human Activity, but for the recitation of generic computer components. But for the recitation of “a control system,” the limitations encompass one or more users manually following rules or instructions and/or managing interactions between the users.  For example, the limitations encompass a user manually acquiring the pathogen sample information, manually predicting a probability of pathogen contamination in a location of the facility, and manually sending pathogen action information to another user. But for the recitation of generic computer components, such manual steps encompass Certain Methods of Organizing Human Activity.
Claims 2-10 incorporate the abstract idea identified above and recite additional limitations that expand on the abstract idea, but for the recitation of generic computer components.  For example, but for the recitation of generic computer components, claim 2 similarly recites steps of receiving and transmitting pathogen sample and action information and predicting the probability of pathogen contamination based on secondary pathogen sample information.  Therefore, but for the recitation of generic computer components, claim 2 encompass one or more users manually following rules or instructions and/or managing interactions between the users, which is a subcategory of Certain Methods of Organizing Human Activity. Claims 3-5, 7, and 9-10 recite additional details regarding the pathogen sample information, pathogen action information, pathogen transmission factor, pathogen colony, and environmental surfaces data. Therefore, these claims recite Certain Methods of Organizing Human Activity for the reasons set forth above. Finally claims 6 and 8 recite additional steps of predicting the probability, identified above as part of the abstract idea.  Therefore, these claims recite Certain Methods of Organizing Human Activity for the reasons set forth above.
Claims 1-10: Step 2A Prong Two
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas along with insignificant, extra-solution data display activity, and generally linking the abstract idea to a technical environment.
Claims 1-10, directly or indirectly, recite the following generic computer components configured to implement the abstract idea: “control system” (claims 1-10) and “transmission factor database” (claim 6). The written description discloses that the recited computer components encompass generic components including “the control system 18 can utilize a facility's mainframe computer, a device with an embedded system, a PC-based computer or other suitable technology” (see paragraph 00065). As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application. 
Claims 1-10, directly or indirectly, also recite displaying “a graphical representation of a map of the facility on the output device” as well as “highlighting” the first and second locations on the “graphical representation.” These recitations amount to no more than outputting the results of the abstract idea.  Such insignificant, extra-solution data display activity is insufficient to integrate the abstract idea into a practical application. Additionally, claim 6 recites linking data to a “database” which, at most, amounts to simply linking data to a general purpose memory. Such linking to a technical environment is also insufficient to integrate the abstract idea into a practical application.
Claims 1-10: Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).
Additionally, Insignificant, extra solution, data gathering and display activities have been found to not amount to significantly more than an abstract idea (see MPEP 2106.05(g) and Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)), including through limiting database accessing, such as in claim 6 (see Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d at 1328-29, 121 USPQ2d at 1937).
Furthermore, storing and retrieving data from memory, such as recited in claims 6, has been recognized as well-understood, routine, and conventional activity of a general-purpose computer (see MPEP 2106.05(d) and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)).
Claims 11-20: Step 2A Prong One
Claim 11 recites receive pathogen sample information related to a pathogen associated with an environmental surface of a first location of a facility, the pathogen sample information identifying a size of a pathogen colony associated with the pathogen; predict a probability of pathogen contamination at an environmental surface of a subsequent location of the facility based upon the pathogen sample information; transmit pathogen action information related to the subsequent location of the facility, and associated with the predicted probability of pathogen contamination.
These limitations, as drafted, given the broadest reasonable interpretation, encompass managing interactions between people, which constitutes Certain Methods of Organizing Human Activity, but for the recitation of generic computer components. But for the recitation of “a control system,” the limitations encompass one or more users manually following rules or instructions and/or managing interactions between the users.  For example, the limitations encompass a user manually acquiring the pathogen sample information, manually predicting a probability of pathogen contamination in a location of the facility, and manually sending pathogen action information to another user. But for the recitation of generic computer components, such manual steps encompass Certain Methods of Organizing Human Activity.
Claims 12-20 incorporate the abstract idea identified above and recite additional limitations that expand on the abstract idea, but for the recitation of generic computer components.  For example, but for the recitation of generic computer components, claim 12 similarly recites steps of receiving and transmitting pathogen sample and action information and predicting the probability of pathogen contamination based on secondary pathogen sample information.  Therefore, but for the recitation of generic computer components, claim 2 encompass one or more users manually following rules or instructions and/or managing interactions between the users, which is a subcategory of Certain Methods of Organizing Human Activity. Claims 13-15, 17, and 19-20 recite additional details regarding the pathogen sample information, pathogen action information, pathogen transmission factor, pathogen colony, and environmental surfaces data. Therefore, these claims recite Certain Methods of Organizing Human Activity for the reasons set forth above. Finally claims 16 and 18 recite additional steps of predicting the probability, identified above as part of the abstract idea.  Therefore, these claims recite Certain Methods of Organizing Human Activity for the reasons set forth above.
Claims 11-20: Step 2A Prong Two
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas along with insignificant, extra-solution data display activity, and generally linking the abstract idea to a technical environment.
Claims 11-20, directly or indirectly, recite the following generic computer components configured to implement the abstract idea: “control system” (claims 1-10) and “transmission factor database” (claim 6). The written description discloses that the recited computer components encompass generic components including “the control system 18 can utilize a facility's mainframe computer, a device with an embedded system, a PC-based computer or other suitable technology” (see paragraph 00065). As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application. 
Claims 11-20, directly or indirectly, also recite displaying “a graphical representation of a map of the facility on the output device” as well as “highlighting” the first and second locations on the “graphical representation.” These recitations amount to no more than outputting the results of the abstract idea.  Such insignificant, extra-solution data display activity is insufficient to integrate the abstract idea into a practical application. Additionally, claim 6 recites linking data to a “database” which, at most, amounts to simply linking data to a general purpose memory. Such linking to a technical environment is also insufficient to integrate the abstract idea into a practical application.
Finally, claims 11-20, directly or indirectly, recite a “collection device” that retrieves a sample and a “reading device” that processes the sample to generate the pathogen sample information. However, these elements are recited at a high degree of generality, merely linking the abstract idea to a particular technological environment, and are only involved in insignificant, extra-solution data gathering activity of supplying the pathogen sample information. Additionally, the specification acknowledges that there are conventional methods for collecting and testing for pathogens (see paragraphs 00011-00014). Therefore, these additional elements do not integrate the abstract idea into a practical application.
Claims 11-20: Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).
Additionally, Insignificant, extra solution, data gathering and display activities have been found to not amount to significantly more than an abstract idea (see MPEP 2106.05(g) and Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)), including through limiting database accessing, such as in claim 16 (see Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d at 1328-29, 121 USPQ2d at 1937).
Furthermore, storing and retrieving data from memory, such as recited in claims 16, has been recognized as well-understood, routine, and conventional activity of a general-purpose computer (see MPEP 2106.05(d) and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbloom, US Patent Application Publication No. 2014/0046722 in view of Bitterly, US Patent Application Publication No. 2012/0231492.
As per claim 1, Rosenbloom teaches a control system of a detection and display system, a method of providing pathogen action information to a user, comprising: receiving, by the control system, pathogen sample information related to a pathogen associated with an environmental surface of a first location of a facility, the pathogen sample information identifying a size of a pathogen colony associated with the pathogen(see paragraphs 0005; describes collecting pathogen sample information, including colony count information; paragraph 0044 describes areas being tested including surfaces of locations within a facility); predicting, by the control system, a pathogen contamination at an environmental surface of a subsequent location of the facility based upon the pathogen sample information(see paragraph 0117; predicting areas for testing represent predicted location of contamination); transmitting, by the control system, pathogen action information related to the subsequent location of the facility, and associated with the prediction of pathogen contamination, to an output device (see paragraph 0080; dashboard display for providing actions to ameliorate pathogen contamination); displaying, by the control system, a graphical representation of a map of the facility on the output device (see paragraph 0007; displays a heat map of pathogen tracking at facility), and highlighting on the graphical representation of the map of the facility, by the control system, the first location and the subsequent location having the predicted probability of pathogen contamination (see paragraph 0075; describes the heat map on the dashboard as displaying both the original pathogen location and subsequent test location).
Rosenbloom does not explicitly teach that the prediction of pathogen contamination includes a probability. Bitterly teaches predicting the probability of a pathogen within a facility (see paragraph 0052). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to determine probability along with the prediction disclosed by Rosenbloom, since Rosenbloom already discloses the data collection and analysis necessary to perform such a determination. One of ordinary skill in the art would have been motivation to further determine probability of prediction to predict pathogen presence at the subsequent location with a higher probability (see paragraph 0053 of Bitterly).
As per claim 2, Rosenbloom and Bitterly teaches the method of claim 1 as described above.  Rosenbloom further teaches receiving pathogen sample information, comprises: receiving, by the control system, primary pathogen sample information related to a pathogen associated with an environmental surface of a first location of a facility, the primary pathogen sample information identifying the size of the pathogen colony associated with the pathogen (see paragraphs 0005; describes collecting pathogen sample information, including colony count information; paragraph 0044 describes areas being tested including surfaces of locations within a facility), transmitting, by the control system, pathogen action information associated with the primary pathogen sample information to the output device (see paragraph 0080; dashboard display for providing actions to ameliorate pathogen contamination), and receiving, by the control system, secondary pathogen sample information related to the pathogen associated with the environmental surface of the first location of the facility, the secondary pathogen sample information identifying the size of the pathogen colony associated with the pathogen (see paragraph 0095; sample data collection is repeated; see paragraphs 0005; describes collecting pathogen sample information, including colony count information; paragraph 0044 describes areas being tested including surfaces of locations within a facility); and predicting pathogen contamination, comprises, based upon the secondary pathogen sample information, predicting, by the control system, the pathogen contamination at the environmental surface of the subsequent location of the facility (see paragraph 0117; predicting areas for testing represent predicted location of contamination).
Rosenbloom does not explicitly teach that the prediction of pathogen contamination includes a probability. Bitterly teaches predicting the probability of a pathogen within a facility (see paragraph 0052). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to determine probability along with the prediction disclosed by Rosenbloom, since Rosenbloom already discloses the data collection and analysis necessary to perform such a determination. One of ordinary skill in the art would have been motivation to further determine probability of prediction to predict pathogen presence at the subsequent location with a higher probability (see paragraph 0053 of Bitterly).
As per claim 3, Rosenbloom and Bitterly teaches the method of claim 2 as described above.  Rosenbloom further teaches the primary pathogen sample information is configured as at least one of a pathogen sample type, a pathogen sample collection time, and a pathogen sample collection location (see paragraph 0005; describes a variety of pathogen sample information including type, time, and location).
As per claim 4, Rosenbloom and Bitterly teaches the method of claim 2 as described above.  Rosenbloom further teaches the secondary pathogen sample information is configured as at least one of a pathogen sample type, a pathogen sample collection time, and a pathogen sample collection location (see paragraph 0005; describes a variety of pathogen sample information including type, time, and location).
As per claim 5, Rosenbloom and Bitterly teaches the method of claim 1 as described above.  Rosenbloom further teaches the pathogen action information is configured as at least one of: information indicating a time to collect a sample; information indicating a location to collect a sample; information indicating a process by which to collect a sample; information indicating a type of sample to collect; and information indicating an instruction following collection of a sample (see paragraph 0005; describes a variety of pathogen action information including type, time, and location).
As per claim 6, Rosenbloom and Bitterly teaches the method of claim 1 as described above.  Rosenbloom further teaches predicting the pathogen contamination at the environmental surface of the subsequent location of the facility comprises correlating, by the control system, the pathogen sample information with a pathogen transmission factor database, each pathogen transmission factor of the database associated with transmission of the pathogen within the facility (see paragraph 0012; sample information is compared to test points, which is encompassed by correlating sample information with transmission factor data).
Rosenbloom does not explicitly teach that the prediction of pathogen contamination includes a probability. Bitterly teaches predicting the probability of a pathogen within a facility (see paragraph 0052). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to determine probability along with the prediction disclosed by Rosenbloom, since Rosenbloom already discloses the data collection and analysis necessary to perform such a determination. One of ordinary skill in the art would have been motivation to further determine probability of prediction to predict pathogen presence at the subsequent location with a higher probability (see paragraph 0053 of Bitterly).
As per claim 7, Rosenbloom and Bitterly teaches the method of claim 6 as described above.  Rosenbloom further teaches the pathogen transmission factor is configured as a patient perimeter associated with a patient location within the facility (see paragraph 0083; pathogen monitoring occurs within floor plan map that includes human mapping, which further many be within a hospital – paragraph 0032).
As per claim 8, Rosenbloom and Bitterly teaches the method of claim 7 as described above.  Rosenbloom further teaches predicting the pathogen contamination at the environmental surface of the subsequent location of the facility comprises predicting, by the control system, the pathogen contamination at the environmental surface of the subsequent location of the facility based upon the pathogen sample information and the patient perimeter associated with the patient location within the facility (see paragraph 0075; distance from the presumptive positive sample within the above noted hospital facility is encompassed by a perimeter associated with the patient location within the facility).
Rosenbloom does not explicitly teach that the prediction of pathogen contamination includes a probability. Bitterly teaches predicting the probability of a pathogen within a facility (see paragraph 0052). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to determine probability along with the prediction disclosed by Rosenbloom, since Rosenbloom already discloses the data collection and analysis necessary to perform such a determination. One of ordinary skill in the art would have been motivation to further determine probability of prediction to predict pathogen presence at the subsequent location with a higher probability (see paragraph 0053 of Bitterly).
As per claim 9, Rosenbloom and Bitterly teaches the method of claim 1 as described above.  Rosenbloom further teaches the size of the pathogen colony comprises at least one of an area of the pathogen colony, a volume of the pathogen colony, a mass of the pathogen colony, and a percentage of the environmental surfaces contaminated with pathogen (see paragraph 0076; location and volume of samples).
As per claim 10, Rosenbloom and Bitterly teaches the method of claim 9 as described above.  The recitation further defining the “percentage of the environmental surfaces contaminated with pathogen” is one of a plurality of items recited in the alternative. Therefore, further defining one of the alternative does not distinguish over the prior art as long as the prior art teaches at least one of the alternatives, as set forth above.
Claims 11-20 recite substantially similar system limitations to method claims 1-10 and, as such, are rejected for similar reasons as set forth above.
With regard to the additional system limitations recited in claim 11, Rosenbloom further teaches a collection device configured to retrieve a sample from a facility (see paragraph 0004; platform collects sample for measurement); a reading device configured to receive the sample from the collection device, to process the sample, and to generate pathogen sample information related to the sample (see paragraph 0007; reader collects real time sample information for detecting pathogen); a control system disposed in electrical communication with the reading device (see paragraph 0007; platform in communication with device); and an output device disposed in electrical communication with the control system (see paragraph 0007; platform displays pathogen information).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Donofrio, US Patent Application Publication No. 2016/0171179, discloses measuring samples in 	a facility to detect the presence of a pathogen.
Almogy, US Patent Application Publication No. 2013/0318027, discloses predicting a probability 	of pathogen contamination in a facility.
Liu, US Patent Application Publication No. 2012/0179491, discloses modeling the spread of 	infections.
Aiden, International Publication No. WO 2012/154488, discloses measuring samples within a 	healthcare facility to detect and report the presence of a pathogen.
Montero et al., Combatting resistance in intensive care: the multimodal approach of the Spanish 	ICU “Zero Resistance” program, discloses, detecting and reporting the presence of infectious 	pathogens in hospitals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770. The examiner can normally be reached Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/               Primary Examiner, Art Unit 3626